328 F.2d 892
Gessner T. McCORVEY et al., Appellants,v.Autherine J. LUCY et al., Appellees.
No. 20898.
United States Court of Appeals Fifth Circuit.
March 13, 1964.

Appeal from United States District Court for the Northern District of Alabama; Harlan Hobart Grooms, Judge.
Andrew J. Thomas, Frontis H. Moore, Samuel H. Burr, Birmingham, Ala., Moore, Thomas, Taliaferro, Forman & Burr, Birmingham, Ala., of counsel, for appellants.
Fred D. Gray, Montgomery, Ala., Constance Baker Motley, New York City, Arthur D. Shores, Birmingham, Ala., Jack Greenberg, Leroy D. Clark, George B. Smith, Frank H. Heffron, New York City, for appellees Vivian J. Malone, et al.
Charles Morgan, Jr., Alexandria, Va., for appellees Marvin P. Carroll and Dave M. McGlathery.
Before MAGRUDER,* JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The judgment of the district court, D.C., 224 F. Supp. 79, is


2
Affirmed.



Notes:


*
 Senior Circuit Judge of the First Circuit, sitting by designation